PER CURIAM.
We originally accepted jurisdiction to review the decision of the Second District Court of Appeal decision in Elwell v. State, 954 So.2d 104 (Fla. 2d DCA 2007), based on express and direct conflict with Heuss v. State, 660 So.2d 1052 (Fla. 4th DCA 1995), approved, 687 So.2d 823 (Fla.1996), and In re R.L.R., 647 So.2d 251 (Fla. 1st DCA 1994). See art. V, § 3(b)(3), Fla. Const. After further consideration, we have determined that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction, and the instant case is dismissed.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.